Title: Memorandum Books, 1781
From: Jefferson, Thomas
To: 


          1781.
          
            
              Jan.
              1.
              
              Pd. a midwife £30.
            
            
              
              Recd. of the Treasurer £3870.
            
            
              
              4.
              
              Gave Giovannini to buy provns. £15.
            
            
              
              Borrowed of Mr. Blair £6.
            
            
              
              Gave Zach. at Tuckahoe £6.
            
            
              
              6.
              
              Pd. expences at Britton’s £60.
            
            
              
              7.
              
              Gave Mrs. Jefferson £165.
            
            
              
              8.
              
              Pd. expences at Treadway’s £51.
            
            
              
              9.
              
              Pd. for oysters £15.
            
            
              
              Gave Capt. Molly £9.
            
            
              
              11.
              
              Pd. waggoning things from D. Hylton’s £49–10.
            
            
            
              
              Repd. express Mrs. Jefferson’s ferrge. £19–10.
            
            
              
              Pd. him for trouble £40–10.
            
            
              
              Pd. another do. £75.
            
            
              
              13.
              
              Pd. waggoning things from D. Hylton’s £49–16.
            
            
              
              14.
              
              Pd. & gave Giovannini wages in full for last year £150.
            
            
              
              18.
              
              Pd. for milk £10–10.
            
            
              
              Pd. Wm. Armistead for 2. hhds. £49–10.
            
            
              
              20.
              
              Pd. for milk £4–4.
            
            
              
              Gave Bob for ferrge. 48/.
            
            
              
              Pd. for alteration of saddle £200–2.
            
            
              
              21.
              
              Repd. George £5–10.
            
            
              
              Repd. Mr. Blair £6.
            
            
              
              Repd. Jupiter in full £9.
            
            
              
              Repd. Martin £29–2.
            
            
              
              Repd. Patsy £3.
            
            
              Jan.
              22.
              
              Pd. for milk £4–16.
            
            
              
              25.
              
              Pd. for do. £2–8.
            
            
              
              27.
              
              Pd. Wiley for shaving &c. £40.
            
            
              
              Pd. do. houshold expences £346–10.
            
            
              
              28.
              
              Pd. for milk £2–8.
            
            
              
              29.
              
              Pd. for milk £4–16.
            
            
              
              31.
              
              Pd. for milk £4–16.
            
            
              
              Pd. Bob’s ferrge. £2–8.
            
            
              Feb.
              2.
              
              Pd. for milk £4–16.
            
            
              
              Repd. Dr. Pope for turkies £96.
            
            
              
              Pd. for beef & fowls £254–14.
            
            
              
              Pd. Wiley for eggs £15.
            
            
              
              3.
              
              Pd. Houghton for beer in full £835.
            
            
              
              4.
              
              Pd. for milk £4–16.
            
            
              
              8.
              
              Pd. for oysters £36.
            
            
              
              Pd. for silk £24.
            
            
              
              9.
              
              Pd. Jupiter ferrges. £6.
            
            
              
              10.
              
              Pd. for eggs & milk £6–18.
            
            
              
              Pd. Tandy for thread £113–8.
            
            
              
              Pd. Jupiter ferrge. £4–16.
            
            
              
              12.
              
              Recd. of Treasurer salary to Dec. 31. £9750.
            
            
            
              
              Pd. T. Garth £7500 (to pay taxes).
            
            
              
              Pd. Jupiter ferrge. £3–18.
            
            
              
              Gave J. W. Eppes £15.
            
            
              
              Pd. Pharis for 500 bundles fodder £100–10.
            
            
              
              Pd. DuVal for coal (4. loads 160.b.) £360.
            
            
              Feb.
              14.
              
              Pd. for milk & eggs £10–10.
            
            
              
              15.
              
              Pd. for 2. loaves sugar @ £24. £353.
            
            
              
              16.
              
              Gave in charity £30.
            
            
              
              Pd. a taylor £15.
            
            
              
              Pd. for milk £2–8.
            
            
              
              19.
              
              Repd. Martin for 2. tumblers £24.
            
            
              
              Pd. for oysters £9.
            
            
              
              Pd. for a broom £15.
            
            
              
              Pd. for milk £3.
            
            
              
              Pd. Dr. Foushee £150.
            
            
              
              20.
              
              Pd. for Shoemaker’s thread £18.
            
            
              
              Pd. for milk 18/.
            
            
              
              Pd. for oysters £36.
            
            
              
              Pd. Miss Strachan £94–16.
            
            
              
              21.
              
              Pd. for a coffee pot £69.
            
            
              
              Gave in charity £16–10.
            
            
              
              22.
              
              Pd. for milk £3–12.
            
            
              
              Pd. ferrge. £2–8.
            
            
              
              Pd. for mending coffee pot £15.
            
            
              
              23.
              
              Pd. for milk £3.
            
            
              
              26.
              
              Pd. for 6. knives & 6. forks £180.
            
            
              
              Pd. Chatsworth Bob, combs & brushes £60.
            
            
              
              28.
              
              Pd. for 3. turkies £72.
            
            
              Mar.
              3.
              
              Pd. Wily for a candlestick £30.
            
            
              
              Pd. for milk £9.
            
            
              
              Pd. for fish & oysters £30.
            
            
              Mar.
              4.
              
              Pd. for fish £30.
            
            
              
              5.
              
              Pd. for oysters £18.
            
            
              
              7.
              
              Pd. Chas. Irving for sundries £1113.
            
            
              
              Pd. Banks for sundries £262–10.
            
            
            
              
              Pd. Clay & co. for sundries £586–19.
            
            
              
              Gave Mrs. Jefferson £290.
            
            
              
              9.
              
              Pd. for milk £3.
            
            
              
              Gave Mrs. Jefferson £42.
            
            
              
              10.
              
              Gave Mrs. Jefferson £189.
            
            
              
              11.
              
              Pd. for milk £3.
            
            
              
              12.
              
              Pd. for fish £30.
            
            
              
              13.
              
              Pd. for do. £60.
            
            
              
              Gave Mrs. Jefferson £60.
            
            
              
              Pd. for dressing & makg. leather breeches for Bob £150.
            
            
              
              Pd. for milk £3.
            
            
              
              14.
              
              Pd. for fowls £34–16.
            
            
              
              15.
              
              Pd. for do. £48.
            
            
              
              Gave Buchanan order for 11. hhds. tobo. on Shockoe inspectors.
            
            
              
              16.
              
              Pd. for milk £3.
            
            
              
              Recd. from Jas. Cock of Malverne hills a horse mule (Dr. Slop) and a mare mule (Capt. Molly) both 3. years old for which I am to pay 3000 ℔ tobo. each or it’s worth in money.
            
            
              
              Pd. for oysters £18–6.
            
            
              
              18.
              
              Pd. for milk £4–10.
            
            
              Mar.
              20.
              
              Pd. for milk £3.
            
            
              
              21.
              
              Pd. Jos. Dailey for fish £117.
            
            
              
              Borrowed of Wiley £60.
            
            
              
              Pd. Clapham for 50. ℔ cheese £300.
            
            
              
              24.
              
              Pd. for milk 48/.
            
            
              
              25.
              
              Gave a deserter £4–10.
            
            
              
              Pd. for eggs £15–14.
            
            
              
              26.
              
              Pd. for milk 48/.
            
            
              
              27.
              
              Pd. for 1. gross of corks £45.
            
            
              
              28.
              
              Pd. for milk £3.
            
            
              
              29.
              
              Pd. T. Adams to buy shoes at Philad. £750.
            
            
              
              30.
              
              Pd. for milk £3.
            
            
              
              Pd. Midwife for Bet £60.
            
            
              
              31.
              
              Sent Brown gardener at Tuckahoe for garden seeds £150.
            
            
            
              Apr.
              1.
              
              Pd. for milk £3.
            
            
              
              2.
              
              Pd. for eggs £10–10.
            
            
              
              3.
              
              Pd. for milk £3.
            
            
              
              Sent David Watson a British deserter, house joiner by trade, to work at Monticello @ 3000 ℔ tobo. a year or it’s worth in paper.
            
            
              
              Pd. him £60.
            
            
              
              Gave an Indian £24.
            
            
              
              4.
              
              Pd. Alexr. Wily in full £1050.
            
            
              
              Inclosd. Colo. Harrison of Barclay for fish £240.
            
            
              
              Inclosed F. Eppes for James Powell Cocke for the two mules £4800.
            
            
              Apr.
              5.
              
              Inclosed by T. Pleasants to Christopher McConnico for sugar £1005.
            
            
              
              Pd. for milk £3.
            
            
              
              Gave Mrs. Jefferson £120.
            
            
              
              Pd. Jame for mocking bird £18.
            
            
              
              6.
              
              Gave Mrs. Jefferson £420.
            
            
              
              Pd. Crouch for smith’s work £171.
            
            
              
              Pd. Capt. Prosser for flour £100.
            
            
              
              Pd. my tax for raising souldiers Henrico £761–8.
            
            
              
              7.
              
              Pd. for milk £3.
            
            
              
              Inclosd. to Jas. Madison Philada. to buy Hutchens’s map £150.
            
            
              
              Recd. of the Treasurer for waggon hire to So. Carolina & loss of waggon & 2. horses there £11460.
            
            
              
              9.
              
              Pd. for milk £3.
            
            
              
              10.
              
              Pd. T. M. Randolph butcher’s account in full £2950–16.
            
            
              
              11.
              
              Pd. for milk £3.
            
            
              
              Pd. J. Hay for 50. ℔ sugar £675.
            
            
              
              I am to pay James Marsden for Maximilian Calvert’s exrs. 5000 ℔ of tobo. for a set of China.
            
            
              
              12.
              
              Gave Mrs. Jefferson £75.
            
            
              Apr.
              13.
              
              Pd. Peter Mauzey for mending chariot &c. £397–10.
            
            
              
              15.
              
              Our daughter Lucy Elizabeth died about 10. o’clock A.M. this day.
            
            
            
              
              17.
              
              Pd. Dr. Brown an old account for sugar (being £6–13–6 @ 75 for 1.) £500–12–6.
            
            
              
              Pd. do. for medecine £108.
            
            
              
              Pd. for milk £7–10.
            
            
              
              Pd. for bread £7–4.
            
            
              
              Gave Bob to pay ferrge. £6.
            
            
              
              Pd. J. Hay for 2. pots £163–18.
            
            
              
              Gave Mrs. Jefferson £75.
            
            
              
              21.
              
              Pd. for milk £4–10.
            
            
              
              19.
              
              Pd. Mr. Hayes a year’s gazette to commence now £120.
            
            
              
              22.
              
              Pd. for a leather collar & cart saddle £150.
            
            
              
              23.
              
              Pd. J. Hay for a pot £73–16.
            
            
              
              Gave Mrs. Jefferson £300.
            
            
              
              24.
              
              Gave Jupiter to bear expences to Elk-hill £45.
            
            
              
              26.
              
              Pd. for shoeing horses (the sum rubbed out of memm. perhaps £24.).
            
            
              
              Pd. Mr. Banks for Mrs. Jefferson £51–6.
            
            
              
              27.
              
              Gave in charity £30.
            
            
              
              Lent Rand. Jefferson £450.
            
            
              May
              2.
              
              Pd. Jupiter £30. (Still owe him £21.)
            
            
              
              3.
              
              Pd. Thos. Millington for a pr. shoes £150.
            
            
              
              5.
              
              Pd. Barret for silk £36.
            
            
              
              Pd. for fish £21.
            
            
              
              8.
              
              Pd. for two teapots £76–10.
            
            
              
              Pd. Is. Younghusband for Mrs. Jefferson £78.
            
            
              
              10.
              
              Pd. for washing.
            
            
              
              11.
              
              Pd. David Burton expences to Genl. Lawson £60.
            
            
              
              12.
              
              Pd. Bob expences to Doctr. Gilmer £9.
            
            
              
              13.
              
              Pd. ferrge. Goochld. C. H. £4–10.
            
            
              
              Pd. expences at do. £6.
            
            
              
              Pd. Jupiter’s expences at Woodson’s tavern £15.
            
            
              
              14.
              
              Gave Zach. at Tuckahoe £4–10.
            
            
              
              Recd. of Capt. Young Burton’s expences £60.
            
            
            
              
              Pd. Formicola entertt. £9.
            
            
              
              Pd. Hogg entertt. £70–16.
            
            
              
              Pd. Crouch the smith £75.
            
            
              
              15.
              
              Pd. Mrs. Blair for John Bolling £800 for 1000 ℔ tobo. for board of his son.
            
            
              
              Pd. Formicola entertt. £30.
            
            
              
              Pd. Wiley £265–10.
            
            
              
              Pd. John Clarke cabinet maker £620.
            
            
              
              16.
              
              Pd. mendg. chair at Tuckahoe £30.
            
            
              
              17.
              
              Pd. Ambrose for 9 chickens £27.
            
            
              
              Gave Mr. Skipwith’s servant £12.
            
            
              
              18.
              
              Repd. Dr. Gilmer Mrs. Jefferson’s ferrge. £10–10.
            
            
              
              Pd. Ambrose for chickens £40–10.
            
            
              May
              26.
              
              My waggon was this day impressed by  Carr to attend Albem. militia.
            
            
              
              29.
              
              Gave in charity £15.
            
            
              June
              4.
              
              British horse came to Monticello.
            
            
              
              5.
              
              Pd. expences at Jopling’s £45.
            
            
              
              Pd. expences at Warwick’s £123.
            
            
            
              
              7.
              
              Pd.  Thomas for going to Monticello £240.
            
            
              
              Pd. expences at Jopling’s £60.
            
            
              
              9.
              
              Pd. Watson £150.
            
            
              
              11.
              
              Pd. Waits for 160 ℔ brown sugar £2400.
            
            
              
              Pd. do. for 25 ℔ coffee £300.
            
            
              
              Pd. do. for linen £21.
            
            
              
              12.
              
              Pd. for whiskey for negroes at Capt. Martin’s 16/.
            
            
              
              Pd. entt. at Amherst C. house £30.
            
            
              
              13.
              
              Pd. Colo. H. Rose for corn &c. £150.
            
            
              
              14.
              
              Pd. at Lynch’s ferry on acct. for ferrge. £120.
            
            
              
              18.
              
              Pd. for tallow at Ross’s works £60.
            
            
              
              28.
              
              Pd. for chickens £30.
            
            
              
              30.
              
              Pd. Dr. Brown 2. visits £600.
            
            
              July
              5.
              
              Recd. of Mr. Hook for corn £360.
            
            
              
              6.
              
              Pd. Moseley for 3. quarts brandy £71–2.
            
            
              
              8.
              
                Pd. for chickens to  Judy £40–10.  Dinah £12.   Pat £12.   Betty £26–8.  
            
            
              
              15.
              
              Recd. of Mrs. Jefferson £240.
            
            
              
              Borrowed of Bob £15.
            
            
              
              Gave guide on the way to Johnson’s mountns. £15.
            
            
              July
              16.
              
              Pd. James Taylor entertt. £240.
            
            
              
              18.
              
              Borrowed of Mr. Short £330.
            
            
            
              
              Pd. entertt. at Chastain’s £450.
            
            
              
              19.
              
              Pd. Mr. Hook for 2. quarts brandy £45.
            
            
              
              20.
              
              Repd. Bob £15.
            
            
              ✓
              
              
              Recd. of T. Garth £360.
            
            
              
              Pd. Mr. Short £360.
            
            
              ✓
              21.
              
              Recd. of T. Garth £400–10.
            
            
              
              22.
              
              Lost in change with Jupiter (P. Forest) 14/.
            
            
              
              23.
              
              Put £150 into hands of Bennet to pay the following debts. viz.
            
            
              
                   Gatewood    £55–16   Orrey £15.   Lucy £12.   Lundy £12.   Phyllis £36.   Judy £13–10   Bess £ 3   Will £ 9   156– 6  
            
            
              
              Gave Tom to pay ferrge. at Lynch’s £60.
            
            
              
              25.
              
              Borrowed of Bob £15.
            
            
              
              Gave servt. at E. Winston’s £15.
            
            
              
              Borrowed of Mr. Short £150.
            
            
              
              Pd. Colo. Hugh Rose in full £150.
            
            
              
              26.
              
              Pd. expences at Jopling’s £12–10.
            
            
              
              Pd. Mr. Short £120.
            
            
              
              Pd. Bob £15.
            
            
              
              30.
              
              Pd. T. Garth (Continentl. currency) £97–19.
            
            
              August
              4.
              
              Pd. Watson £225.
            
            
              
              7.
              
              Recd. by T. Garth of Treasurer in full for my salary £15499–17–6.
            
            
              
              11.
              
              Gave in charity £120.
            
            
              
              Pd. Wm. Orr the smith £225.
            
            
              
              13.
              
              Pd. Jupiter (balance ante May 2) £21.
            
            
              
              Put into the ladies’ donations to the souldiers £88–2 to correct an error in receiving Mrs. Ramsay’s order on Tandy.
            
            
            
              
              14.
              
              Pd. Watson £900.
            
            
              
              15.
              
              Left with Mrs. Jefferson £165.
            
            
              
              16.
              
              Pd. David Ross for himself & Dr. Reid £6720.
            
            
              
              Pd. ferrge. at the fork £9.
            
            
              
              17.
              
              Pd. T. M. Randolph balance of butcher’s acct. £289.
            
            
              
              18.
              
              Pd. Wiley for sword belt for Mr. Skipwith £240.
            
            
              
              Pd. do. for myself £540.
            
            
              
              Pd. James Buchanan £4200. (Still owe £1659.)
            
            
              
              Tobacco is at £180 per hundred.
            
            
              
              19.
              
              Gave the horseler at Tuckahoe £15.
            
            
              
              20.
              
              Pd. Nell for 2 chickens £6.
            
            
              
              21.
              
              Recd. of Mrs. Jefferson £30.
            
            
              
              23.
              
              Pd. Squire £16–10 (which was £3. too much).
            
            
              
              Gave Jupiter to buy chickens £69.
            
            
              ✓
              24.
              
              Delivd. T. Garth Continentl. money £102–15.
            
            
              ✓
              
              
              Also warrant for £35. & £10.
            
            
              
              27.
              
              Pd. Beckley for a quarter of lamb £30.
            
            
              
              Pd. Hercules for 9. chickens £54.
            
            
              
              28.
              
              Gave Bob to pay for 8. ducks £96.
            
            
              
              31.
              
              Gave Tom to pay for ducks & chickens £45.
            
            
              Sep.
              4.
              
              Pd. Squire for 2. ducks £24.
            
            
              
              9.
              
              Pd. Goliah for 4. chickens £24.
            
            
              
              10.
              
              Anthony Giannini goes with militia.
            
            
              
              Lent him £90. = half a dollar specie.
            
            
              
              17.
              
              Lent John Hatley Norton £1509.
            
            
              
              25.
              
              Recd. of Mrs. Jefferson £120.
            
            
              
              Pd. Watson £120.
            
            
              Oct.
              3.
              
              Gave Phill for expences to Richmd. £75.
            
            
              ✓
              5.
              
              Delivd. T. Garth continentl. money £3.
            
            
              ✓
              
              
              Recd. of T. Garth £375.
            
            
              
              12.
              
              Inclosd. to James Buchanan Auditors’ warrant for £4375.
            
            
              
              Gave Phill for expences to Wmsbg. £300.
            
            
              
              15.
              
                Cash on hand  £81. paper   21/6 specie.  
            
            
              
              Plate weighed for assessment
            
            
              
                 oz. dwt.     89–13  in the canteens   121– the rest   210–13 but qu. if not Averdupois.  
            
            
            
              Oct.
              21.
              
              Tobacco is at 300£ the hundred, exchange from 600 to 800 for 1. yet it is said 20/ hard money pr. C. has been given for tobo.
            
            
              
              23.
              
              Fr. Gaines goes to the barracks.
            
            
              
              Recd. from Phill surplus of expences £150.
            
            
              
              24.
              
              Anthony returns.
            
          
          
          
            
              Value of one pound specie, or other unit, in paper money, monthly.
            
            
              (Virga. 1776. Oct. 1¼ Nov. 1¼ Dec. 1½
            
          
          
          
            
              
              
              Philadel.
              Laws of
              Laws of
              
            
            
              
              
              Gazette
              Pennsylva.
              Jersey.
              Virginia
            
            
              1777.
              
                 
                 
                 
                 
                 
                 
                  
                
            
            
              Jan.
               
              
              
              1.
              5
              1.
              052
              1.
              5
            
            
              Feb.
              
              
              
              1.
              5
              1.
              111
              1.
              5
            
            
              Mar.
              
              
              
              2.
              
              1.
              25
              2.
              
            
            
              Apr.
              
              
              
              2.
              5
              1.
              428
              2.
              5
            
            
              May.
              
              
              
              2.
              5
              1.
              666
              2.
              5
            
            
              June
              
              
              
              2.
              5
              2.
              
              2.
              5
            
            
              July.
              
              
              
              3 
              
              2.
              25
              3 
              
            
            
              Aug.
              
              
              
              3.
              
              2.
              5
              3.
              
            
            
              Sep.
              
              1.
              000
              3.
              
              2.
              75
              3.
              
            
            
              Oct.
              
              1.
              097
              3.
              
              3.
              
              3.
              
            
            
              Nov.
              
              1.
              207
              3.
              
              3.
              
              3.
              
            
            
              Dec.
              
              1.
              339
              4.
              
              3.
              
              4.
              
            
            
              1778.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              
              1.
              459
              4.
              
              4.
              
              4.
              
            
            
              Feb.
              
              1.
              605
              5.
              
              4.
              
              5.
              
            
            
              Mar.
              
              1.
              751
              5.
              
              4.
              
              5.
              
            
            
              Apr.
              
              2.
              012
              6.
              
              5.
              
              5.
              
            
            
              May.
              
              2.
              301
              5.
              
              5.
              
              5.
              
            
            
              June
              
              2.
              645
              4.
              
              5.
              
              5.
              
            
            
              July.
              
              3.
              027
              4.
              
              5.
              
              5.
              
            
            
              Aug.
              
              3.
              48
              5.
              
              5.
              
              5.
              
            
            
              Sep.
              
              4.
              
              5.
              
              5.
              
              5.
              
            
            
              Oct.
              
              4.
              651
              5.
              
              5.
              
              5.
              
            
            
              Nov.
              
              5.
              449
              6.
              
              6.
              
              6.
              
            
            
              Dec.
              
              6.
              341
              6.
              
              7.
              
              6.
              
            
            
              1779.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              
              7.
              418
              8.
              
              8.
              
              8.
              
            
            
              Feb.
              
              8.
              68
              10.
              
              10.
              
              10.
              
            
            
              Mar.
              
              10.
              
              10.
              5
              12.
              
              10.
              
            
            
               Apr.
              
              11.
              037
              17.
              
              16.
              
              16.
              
            
            
              May
              
              12.
              15
              24.
              
              20.
              
              20.
              
            
            
              June
              
              13.
              422
              20.
              
              20.
              
              20.
              
            
            
            
              July
              
              14.
              77
              19.
              
              20.
              
              21.
              
            
            
              Aug.
              
              16.
              313
              20.
              
              24.
              
              22.
              
            
            
              Sep.
              
              18.
              018
              24.
              
              24.
              
              24.
              
            
            
              Oct.
              
              20.
              325
              30.
              
              30.
              
              28.
              
            
            
              Nov.
              
              22.
              988
              38.
              5
              36.
              
              36 
              
            
            
              Dec.
              
              25.
              906
              41.
              5
              40.
              
              40.
              
            
            
              1780.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              
              29.
              411
              40.
              5
              42.
              
              42.
              
            
            
              Feb.
              
              33.
              333
              47.
              5
              50.
              
              45.
              
            
            
              Mar.
              
              37.
              313
              61.
              5
              60.
              
              50.
              
            
            
              Apr.
              
              
              
              61.
              5
              60.
              
              60.
              
            
            
              May.
              
              
              
              59.
              
              60.
              
              60.
              
            
            
              June.
              
              
              
              61.
              5
              60.
              
              65.
              
            
            
              July.
              
              
              
              64.
              5
              60.
              
              65.
              
            
            
              Aug.
              
              
              
              
              
              60.
              
              70.
              
            
            
              Sep.
              
              
              
              
              
              60.
              
              72.
              
            
            
              Oct.
              
              
              
              
              
              75.
              
              73.
              
            
            
              Nov.
              
              
              
              
              
              75.
              
              74.
              
            
            
              Dec.
              
              
              
              
              
              75.
              
              75.
              
            
            
              1781.
              
              
              
              
              
              
              
              
              
            
            
              Jan.
              
              
              
              
              
              75.
              
              75.
              
            
            
              Feb.
              
              
              
              
              
              90.
              
              80.
              
            
            
              Mar.
              
              
              
              
              
              100.
              
              90.
              
            
            
              Apr.
              
              
              
              
              
              120.
              
              100.
              
            
            
              May.
              
              
              
              
              
              150.
              
              150.
              
            
            
              June.
              
              
              
              
              
              
              
              250.
              
            
            
              July.
              
              
              
              
              
              
              
              400.
              
            
            
              Aug.
              
              
              
              
              
              
              
              500.
              
            
            
              Sep.
              
              
              
              
              
              
              
              600.
              
            
            
              Oct.
              
              
              
              
              
              
              
              700.
              
            
            
              Nov.
              
              
              
              
              
              
              
              800.
              
            
            
              Dec.
              
              
              
              
              
              
              
              1000.
              
            
          
          
          
            
              Nov.
              8.
              
              Recd. of John Beckley for 20. galls. whiskey £2400.
            
            
              
              9.
              
              Pd. Giovannini £291.
            
            
              
              11.
              
              Repd. Charles Kerr travelling exp. £360.
            
            
              
              Pd. him in part for his share of corn of this year @ £100 a barrel £1395.
            
            
              
              13.
              
              A. Giannini goes away.
            
            
              
              25.
              
              Recd. of A. Giannini for pork @ 20/ pr. Cent. 38/ hard money.
            
            
              
              Furnished Will Beck going in quest of my negroes with 38/ hard money and £360 paper.
            
            
            
              
              30.
              
              Agreed with Richd. Gaines to act as overseer for me over all the plantations on the North side the Rivanna for two nineteenths of what shall be made the ensuing year, & to keep the Smith’s accounts and collect them for 5. per cent on what he shall collect.
            
            
              Dec.
              4.
              
              Gave Anthony Giannini an order for 6. barrels of corn. He sais he has recd. 12 barrels before in part of his wages for 1781. over & above his allowance of a bushel a week.
            
            
              
              10.
              
              Met Will Beck near Richmond. He has recd. 20/ from Moss Armistead & 12 from D. Ross, specie, on my acct.
            
            
              Dec.
              15.
              
              Borrowed of D. Ross £19–4. specie.
            
            
              
              Pd. ferrge. at Richmd. £90. paper.
            
            
              
              17.
              
              Pd. do. at Manchester £90. p.
            
            
              
              18.
              
              Gave Martin for expences 48/ sp.
            
            
              
              Pd. at Land office £30. pap.
            
            
              
              Pd. dinner at Galt’s 6/. sp.
            
            
              
              (Note all entries hereafter are to be understood as specie unless otherwise expressed.)
            
            
              
              19.
              
              Pd. Dr. Pope 48/.
            
            
              
              20.
              
              Inclosd. to James Pleasants for cards 36/.
            
            
              
              21.
              
              Pd. at Nelson’s for 25. ℔ sugar 39/6.
            
            
              
              Pd. Chatsworth Bob for 8 tooth brushes 8/.
            
            
              
              22.
              
              Pd. dinner at Formicola’s 12/.
            
            
              
              Pd. Hogg for 4. dinners 20/.
            
            
              
                Pd. for pins 10/. ℔ My attendce. in assembly is 13 days  650 tobo.   travelling 150 miles300 
            
            
              
              24.
              
              I owe Martin 33/9.
            
            
              
              Inclosed for Moss Armistead Hampton & delivd. to Wm. Hay £7.
            
            
              
              Recd. of Jas. Buchanan for 795 ℔ pork £9–18–9.
            
            
              
              I owe Duncan Rose £13–8.
            
            
              
              Gave Dr. Currie’s John 12/.
            
            
              
              Gave Mr. Hay’s servt. 6/.
            
            
              
              25.
              
              Gave servt. at Tuckahoe 3/.
            
            
            
              
              27.
              
              Pd. Dickerson balance due 34/.
            
            
              
              29.
              
              Pd. ferrge. at the fork 1/6.
            
          
        